IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                             No. 69448-1-1


                    Respondent,                                                                   o


                                                 DIVISION ONE                         S         3i
                                                                                      —I        —'— 1
      v.                                                                              c         m
                                                                                      rn          o


BRETT DOMINIC WHITE,                             UNPUBLISHED OPINION                  £ 3^r
                                                                                                 IP rr*'-

                    Appellant.                   FILED: December 30, 2013                 """    •,1'-'
                                                                                          CO

                                                                                          CO
                                                                                          CO

      Per Curiam. Brett White challenges his conviction of unlawful possession of a

firearm, assault in the fourth degree, and interference with domestic violence reporting

in King County No. 12-1-00658-6 KNT. His court-appointed attorney has filed a motion

to withdraw on the ground that there is no basis for a good faith argument on review.

Pursuant to State v. Theobald, 78Wn.2d 184, 470 P.2d 188 (1970), and Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the motion to

withdraw must:

       (1) be accompanied by a brief referring to anything in the record that might
       arguably supportthe appeal. (2) A copy of counsel's brief should be
       furnished the indigent and (3) time allowed him to raise any points that he
       chooses; (4) the court-not counsel-then proceeds, after a full examination
       of all the proceedings, to decide whether the case is wholly frivolous.

Theobald. 78 Wash. 2d at 185 (quoting Anders. 386 U.S. at 744).

       This procedure has been followed. White was informed of his right to file a
statement of additional grounds for review. White did not file a supplemental brief nor

statement of additional grounds for review.

       The court specifically considered the following potential issues raised by counsel:
           Did the information provide constitutionally sufficient notice of the charges?
No. 69448-1-1/2




         Was the guilty plea involuntary?

          Did the trial court err in imposing supervision by the Department of
          Corrections as a condition of White's suspended sentence?

      The issues raised by counsel are wholly frivolous. The motion to withdraw is

granted and the appeal is dismissed.


                               For the court:



                                                V€